—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award dated September 4, 1991, which is in favor of Allstate Insurance Company and against Colonial Penn Insurance Company in the principal sum of $50,000, the appeal is from a judgment of the Supreme Court, Nassau County (Goldstein, J.), entered September 21, 1992, which vacated the award.
Ordered that the judgment is affirmed, with costs.
Pursuant to Insurance Law § 5105 (b), the parties, both insurance companies, submitted to mandatory arbitration their dispute regarding which one is responsible for first-party benefits to Adolfo Ruiz. Since the arbitrator’s award in favor of Allstate Insurance Company is not supported by any evidence or by any other basis in reason appearing in the record, the Supreme Court correctly vacated the award (see, Mount St. Mary’s Hosp. v Catherwood, 26 NY2d 493; Matter of Nyack Hosp. v Government Empls. Ins. Co., 139 AD2d 515; see also, Matter of 20th Century Ins. Co. [Lumberman’s Mut. Cas. Co.], 80 AD2d 288). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.